Citation Nr: 1528242	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a left eye injury.


REPRESENTATION

The Veteran represented by:    Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION


The Veteran served on active duty from March 2005 to March 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in San Diego, California, currently has jurisdiction of the case.

In June 2015, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, his request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d) (2014).

In May 2013, the Veteran filed a claim for a total disability rating based upon individual unemployability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the file, it appears that the records of the Veteran's VA medical are incomplete.  The currently available records indicate that in or shortly before July 2011, the Veteran underwent neuropsychological testing and the results were discussed with the Veteran.  Thereafter, a neuropsychologist stated the Veteran had a cognitive disorder.  The clinician expressed confidence that the Veteran had a cognitive disorder but only mild confidence in the etiology of the disorder.  He did not state the identified etiology of the Veteran's cognitive disorder in his note.  The VA medical records currently of evidence does not include a report of the Veteran's July 2011 neuropsychological testing or any indication as to what tests were administered during the evaluation, their results, or an analysis of the results.  Given that this medical evidence is pertinent to the claim on appeal, the RO must take action to obtain the missing neuropsychology test results and any accompanying report, as well as any other relevant testing regarding a TBI or residuals.  Ongoing VA medical records and any should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran was provided a VA examination in November 2009 to determine if he had a TBI related to service.  The VA examiner concluded that a cognitive disorder was not found.  In part, the examiner stated neuropsychological test results were consistent with a conscious and deliberate attempt to exaggerate/fabricate cognitive deficits.  As noted, more recently, the Veteran has been diagnosed with a mild cognitive disorder and treatment notes reflect that he is being followed for his continued symptomatology, to include memory deficits.  Since there is now a diagnosis of a cognitive disorder, but no competent medical evidence discussing its etiology, the Board has determined the Veteran should be provided a second VA examination.  The Board cautions the Veteran that "the duty to assist is not always a one-way street," and that the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This obligation includes both reporting for and cooperating during a VA examination.  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).

The Board notes that the Veteran filed a claim specifically asserting service connection for a TBI.  However, it is unclear from his treatment records which of his current symptoms are manifestations of a TBI or whether they constitute separate disabilities.  In this regard, the medical evidence documents his complaints of and the treatment for headaches, sometimes with photophobia.  Because the evidence indicates that the Veteran may have a headache disability, but it is unclear whether the condition is separate and distinct from the claimed TBI or a manifestation thereof, the VA examiner should also address whether the Veteran has a headache disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

As to the claim for service connection for a left eye disability, the RO denied this claim in the December 2009 rating decision, along with the claim for service connection for a TBI.  In a January 2010 written statement, the Veteran expressed disagreement to the decision to deny service connection for a left eye disability.  As the RO has not issued a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics that have not already been associated with the file, to specifically include any neuropsychological testing occurring in or shortly before July 2011, and all VAMC treatment from October 2013 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, provide the Veteran with a VA traumatic brain injury examination by a physician with sufficient expertise.  All electronic files should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a TBI and if so, what residual cognitive disability and any other disability have resulted.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is also asked to determine if the Veteran has a headache disability, and if so, whether it is related to any diagnosed TBI disability.  If not, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the headache disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

In providing the requested opinions, the examiner is asked to specifically discuss the Veteran's testimony and evidence of two in-service incidents that the Veteran believes have resulted in a TBI:

a.  An incident documented in the June 2007 service treatment records where he ran into a wood plank and suffered injuries to his upper lip and nose.

b.  A short time later, during a training exercise, a simulated mortar exploded near his face, resulting in a temporary loss of vision and hearing.

The examiner is also advised that the Veteran has been diagnosed with various mental health disabilities and is service connected for PTSD.  The examiner is also asked to determine, if feasible, which symptoms are associated with any TBI disability, and which symptoms are attributable to the Veteran's other service connected and non-service connected disabilities.

A complete rationale for all opinions offered must be provided.

3.  After the development requested is completed, readjudicate the claim for service connection for TBI.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

4.  Furnish the Veteran a statement of the case on the claim for service connection for a left eye disability as denied in the December 2009 rating decision.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






